COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-04-241-CV

TIMOTHY BRIAN CHURCHILL 	APPELLANTS

AND CHURCHILL MOTORS



V.



MATT PURKEY 	APPELLEE



----------

FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

On October 11, 2004, we notified appellants that their briefs have not been filed as required by rule 38.6(a).  
See
 
Tex. R. App. P
. 38.6(a).  We stated we would dismiss the appeal for want of prosecution unless appellants or any party desiring to continue this appeal filed with the court within ten days a response showing grounds for continuing the appeal.  We have not received any response.

Because appellants’ briefs have not been filed, we dismiss the appeal for want of prosecution.  
See
 T
EX
. R. A
PP
. P. 38.8(a)(1), 42.3(b).

Appellants shall pay all costs of this appeal, for which let execution issue.



PER CURIAM 





PANEL D:	GARDNER, WALKER, and MCCOY, JJ.



DELIVERED: November 12, 2004

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.